DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Please Note: Figures 3, 4, Sections 0147 – 0155 reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention and discloses the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  35 U.S.C. 112 a and b are therefore met.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 – 6, 21 – 23, 24, 26 – 28, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Piipponen et al. (US 2020/0280926).
Regarding Claim 1, Piipponen teaches an apparatus for wireless communications by a user equipment (UE) that is capable of operating according to a first transmission efficiency operating mode and a second transmission efficiency 
Regarding Claim 23, Piipponen teaches a method for wireless communications by a user equipment (UE) that is capable of operating according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode, lower maximum TX power is the second TX efficiency operating mode, less power efficiency is due to the lower maximum TX power), the first transmission efficiency operating mode associated with a first undesired emission level and the second transmission efficiency operating mode associated with a second undesired emission level that is lower than the first undesired emission level (Section 0041, higher or greater maximum TX power would lead to greater emission levels, lower maximum TX power would lead to lower emission levels), the method comprising: receiving, from a base station, control signaling that indicates at least one communication parameter for communicating an uplink transmission (Figure 8, Section 0103, base station (BS) signals information including channel edges of BS channel bandwidth (BW), edges of user equipment (UE) channel BW, UE resource block (RB) allocation (bandwidth part (BWP)); selecting to operate in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one parameter criterion for operating in the first transmission efficiency operating mode (Section 0103, UE adjusts uplink power based the above information signaled by the BS, which can be a greater maximum TX power or lower maximum TX 
Regarding Claim 30, Piipponen teaches an apparatus for wireless communications by a user equipment (UE) that is capable of operating according to a first transmission efficiency operating mode and a second transmission efficiency operating mode that is less power efficient than the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode, lower maximum TX power is the second TX efficiency operating mode, less power efficiency is due to the lower maximum TX power), the first transmission efficiency operating mode associated with a first undesired emission level and the second transmission efficiency operating mode associated with a second undesired emission level that is lower than the first undesired emission level (Section 0041, higher or greater maximum TX power would lead to greater emission levels, lower maximum TX power would lead to lower emission levels), the method comprising, comprising: means for receiving, from a base station, control signaling that indicates at least one communication parameter for communicating an uplink transmission (Figure 8, Section 0103, base station (BS) signals information including channel edges of BS channel bandwidth (BW), edges of user equipment (UE) channel BW, UE resource block (RB) allocation (bandwidth part (BWP)); means for selecting to operate in the first transmission efficiency operating mode based at least in part on a determination that the at least one communication parameter satisfies at least one 
Regarding Claims 2, 24, Piipponen teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches a transmitter (Figure 10, Transceiver), wherein the transmitter and the power amplifier are configured to generate the uplink transmission in accordance with the first transmission efficiency operating mode (Section 0041, greater maximum transmission (TX) power is the first transmission TX efficiency operating mode).
Regarding Claims 4, 26, Piipponen teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches receive the control signaling indicating the at least one communication parameter that is a scheduled uplink bandwidth part allocated for the uplink transmission, wherein the at least one parameter criterion is that the uplink bandwidth part satisfies a bandwidth threshold and is located at least a threshold distance away from a band edge of a channel bandwidth (Sections 0103, edges of BS channel BW, edges of UE channel BW, UE BW part are signaled, determination that the UE BW part is less than the BS channel BW, which is the threshold which would mean that it is a distance away from the band edge, 0035 resource block allocation that is far enough away or threshold distance from the edge of the BW).

Regarding Claims 6, 28, Piipponen teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen further teaches receive the control signaling indicating the at least one communication parameter that is a scheduled frequency resource that is allocated for the uplink transmission, wherein the at least one parameter criterion is that the scheduled frequency resource satisfies a bandwidth threshold and is located at least a threshold distance away from a band edge of a channel bandwidth (Section 0035, resource block allocation comprises frequency resources).
Regarding Claim 21, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches wherein the first undesired emission level corresponds to a non-linear portion of a signal output by the power amplifier (Section 0047, the spectral regrowth leads to frequency expansion which comprises undesired distortion products or emission).
Regarding Claim 22, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches wherein the first undesired emission level is a non-linear emission level, an intermodulation product emission level, a harmonic emission level, or any combination thereof, for a signal output by the power amplifier (Section 0047, non-linear distortion).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 20, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Kim et al. (US 2012/0207112).
Regarding Claims 3, 25, Piipponen teaches all of the claimed limitations recited in Claims 1, 24.  Piipponen does not teach transmit, to the base station, an indication of a capability of the UE to operate according to the first transmission efficiency operating mode and the second transmission efficiency operating mode.
Kim, which also teaches the use of power headroom, teaches teach transmit, to the base station, an indication of a capability of the UE to operate according to the first transmission efficiency operating mode and the second transmission efficiency operating mode (Section 0012, PHR is sent by mobile to base station, PHR indicates MPR which is an indication of the capability of the mobile to operate at various maximum TX powers).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Kim for the purpose of efficiently reporting power headroom as taught by Kim.

Kim, which also teaches the use of power headroom, teaches transmit a mode indicator to indicate that the UE is operating in the first transmission efficiency operating mode (Section 0012, PHR is sent by mobile to base station, PHR indicates MPR which is the mode indicator).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Kim for the purpose of efficiently reporting power headroom as taught by Kim.

Claims 7, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Kazmi et al. (US 2019/0372741)
Regarding Claims 7, 29, Piipponen teaches all of the claimed limitations recited in Claims 1, 23.  Piipponen does not teach receive the control signaling indicating the at least one communication parameter that is a defined number of transmission time intervals, wherein the at least one parameter criterion is that the UE is capable of switching from the second transmission efficiency operating mode to the first transmission efficiency operating mode within the defined number of transmission time intervals.
Kazmi, which also teaches maximum power reduction (MPR), teaches receive the control signaling indicating the at least one communication parameter that is a 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Kazmi for the purpose of improving power control as taught by Kazmi.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Chen et al. (US 2019/0036673)
Regarding Claim 8, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit, to the base station, a request for the at least one communication parameter.
	Chen, which also teaches a BWP, teaches transmit, to the base station, a request for the at least one communication parameter (Section 0080, BWP request).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Chen for the purpose of managing BWPs to reduce battery consumption and conserve network resources as taught by Chen.
Regarding Claim 9, The above Piipponen combination teaches all of the claimed limitations recited in Claim 8.  Chen further teaches wherein the request indicates a .

Claims 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Feuersanger et al. (US 8,811,322) and in further view of Goto et al. (US 2019/0181910)
Regarding Claim 10, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit a power headroom report indicating a maximum UE transmit power, power headroom, or both, for a plurality of subbands within a channel bandwidth, wherein the control signaling is received based at least in part on transmitting the power headroom report.
Feuersanger, which also teaches the use of power headroom, teaches transmit a power headroom report indicating a maximum UE transmit power, power headroom, or both, within a channel bandwidth, wherein the control signaling is received based at least in part on transmitting the power headroom report (Col. 9 lines 60 – 64, the power headroom report will be transmitted via a channel and thus within a channel bandwidth).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Feuersanger for the purpose of enabling the determination of power usage status as taught by Feuersanger.
Goto, which also teaches the use of power headroom, teaches a plurality of subbands within a channel bandwidth (Section 0076 last three lines, plurality of subbands).

Regarding Claim 11, The above Piipponen combination teaches all of the claimed limitations recited in Claim 10.  Piipponen further teaches transmit a medium access control (MAC) control element that has a plurality of fields, each field of the plurality of fields indicating the maximum UE transmit power, power headroom, or both (Claims 5, 11, power headroom report field in the MAC element for each component carrier (CC) renders each MAC field indicating a power headroom).  Goto further teaches for a respective subband of the plurality of subbands per component carrier (Section 0076, last three lines).

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Feuersanger et al. (US 8,811,322) in view of Goto et al. (US 2019/0181910), as applied to Claim 10 set forth above, in view of Lei et al. (US 2019/0190668) and in further view of Rossel et al. (US 2012/0115520)
Regarding Claim 12, The above Piipponen combination teaches all of the claimed limitations recited in Claim 10.  The Piipponen combination does not teach transmit the power headroom report that indicates the maximum UE transmit power, the power headroom, or both, for each full subband of the plurality of subbands and 
Lei, which also teaches the use of power headroom, teaches transmit the power headroom report that indicates the maximum UE transmit power, the power headroom, or both, for each full subband of the plurality of subbands (Section 0098, plurality of full subbands).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Piipponen combination with the above features of Lei for the purpose of providing improved random access as taught by Lei.
Rossel, which also teaches the use of subbands, teaches a plurality of partial subbands (Section 0058).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Piipponen combination with the above features of Rossel for the purpose of providing interference rejection as taught by Rossel.  The combination of Lei and Rossel teach maximum UE transmit power, power headroom, or both, for each partial subband of the plurality of subbands.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of MolavianJazi et al. (US 2020/0053657)
Regarding Claim 13, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit an actual power headroom report indicating 
MolavianJazi, which also teaches the use of power headroom, teaches transmit an actual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks allocated in a grant (Sections 0061, uplink grant, 0103 actual PHR).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of MolavianJazi for the purpose of avoiding tight timeline issues for power headroom computation as taught by MolavianJazi.

Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Hosseini et al. (US 2018/0146440)
Regarding Claim 14, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach transmit a virtual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks based at least in part on at least one defined parameter value.
Hosseini, which also teaches use of power headroom, teaches transmit a virtual power headroom report indicating maximum UE transmit power, power headroom, or both, for one or more resource blocks based at least in part on at least one defined parameter value (Section 0061, reference to whether or not a PUSCH is transmitted, which is a defined parameter value).

Regarding Claim 15, The above Piipponen combination teaches all of the claimed limitations recited in Claim 14.  Hosseini further teaches wherein the at least one defined parameter value indicates a reference physical uplink shared channel (Section 0061, reference to whether or not a PUSCH is transmitted).

Claims 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Lipshitz et al. (US 8,260,226)
Regarding Claim 16, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches adjust at least one control parameter of the transmitter to operate in the first transmission efficiency operating mode based at least in part on the selecting to operate in the first transmission efficiency operating mode (Section 0041, the power, which is the control parameter is adjusted); and generate, by the transmitter, the uplink transmission based at least in part on the adjusted at least one control parameter (Section 0041, the power, which is the control parameter is adjusted).
Piipponen does not teach adjust at least one bias voltage for the power amplifier, generate, by the power amplifier the uplink transmission based at least in part on the adjusted at least one bias voltage.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Lipshitz for the purpose of enabling the PA to operate at high efficiency while still producing the signal at the target output power and acceptable fidelity as taught by Lipshitz.
Regarding Claim 17, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen further teaches adjust at least one control parameter for the transmitter and power amplifier to operate in the first transmission efficiency operating mode based at least in part on the selecting to operate in the first transmission efficiency operating mode (Section 0041, the power, which is the control parameter is adjusted); and generate, by the power amplifier and the transmitter, the uplink transmission based at least in part on the adjusted at least one control parameter (Section 0041, the power, which is the control parameter is adjusted).
Piipponen does not teach adjust at least one bias voltage of the power amplifier and generate, by the power amplifier the uplink transmission based at least in part on the adjusted at least one bias voltage.
Lipshitz, which also teaches the user of a power amplifier (PA), teaches adjust at least one bias voltage for the power amplifier, generate, by the power amplifier the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Piipponen with the above features of Lipshitz for the purpose of enabling the PA to operate at high efficiency while still producing the signal at the target output power and acceptable fidelity as taught by Lipshitz.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piipponen et al. (US 2020/0280926) in view of Nentwig et al. (US 2011/0086599)
Regarding Claim 18, Piipponen teaches all of the claimed limitations recited in Claim 1.  Piipponen does not teach perform noise and undesired emission shaping on a signal to generate a noise and emission shaped signal that has lower or shaped in-band distortion based at least in part on selecting to operate in the first transmission efficiency operating mode.
Nentwig, which also teaches undesired emissions, teaches perform noise and undesired emission shaping on a signal to generate a noise and emission shaped signal that has lower or shaped in-band distortion based at least in part on selecting to operate in the first transmission efficiency operating mode (Section 0059, unwanted emissions are shaped, said unwanted emissions comprise in-band emissions (Section 0057) thus the in-band distortion will be shaped).

Regarding Claim 19, The above Piipponen combination teaches all of the claimed limitations recited in Claim 18.  Nentwig further teaches generate, by the transmitter and the power amplifier, the uplink transmission based at least in part on the noise and emission shaped signal (Section 0059, a transmission that minimizes battery consumption is generated by mobile device A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
February 25, 2022